United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 11-3621
                    ___________________________

             Allstate Property & Casualty Insurance Company

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                               Reginald Bailey

                  lllllllllllllllllllll Defendant - Appellant

                               Roxanna Bailey

                         lllllllllllllllllllll Defendant

                   Franklin Credit Management Corp.

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
              for the Eastern District of Missouri - St. Louis
                              ____________

                        Submitted: August 1, 2012
                          Filed: August 6, 2012
                              [Unpublished]
                             ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________
PER CURIAM.

       In this interpleader action, Reginald Bailey appeals the district court’s1 adverse
summary judgment decision. Following careful de novo review, see Stein v. Chase
Home Fin., LLC, 662 F.3d 976, 979 (8th Cir. 2011) (standard of review), we conclude
that the summary judgment decision was appropriate for the reasons stated by the
district court. We also conclude that the district court did not abuse its discretion in
declining to impose sanctions, see MHC Inv. Co. v. Racom Corp., 323 F.3d 620, 624
(8th Cir. 2003) (standard of review), or in denying reconsideration, see Arnold v.
Wood, 238 F.3d 992, 998 (8th Cir. 2001) (standard of review). Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                          -2-